


110 HR 2475 IH: Veteran Home Equity Conversion

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2475
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2007
			Mr. Michaud (for
			 himself and Ms. Ginny Brown-Waite of
			 Florida) introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 38, United States Code, to authorize the
		  Secretary of Veterans Affairs to guarantee home equity conversion mortgages for
		  elderly veteran homeowners.
	
	
		1.Short titleThis Act may be cited as the
			 Veteran Home Equity Conversion
			 Mortgage Act of 2007.
		2.Department of
			 Veterans Affairs guarantee of home equity conversion mortgages for elderly
			 veteran homeowners
			(a)Loan guarantee
			 authorizedSubchapter II of
			 chapter 37 of title 38,
			 United States Code, is amended by adding at the end the following new
			 section:
				
					3715.Guarantee of
				home equity conversion mortgages for elderly veteran homeowners
						(a)Loan
				guaranteeUpon receiving an application by a covered mortgagee
				and under such terms and conditions as the Secretary may prescribe, the
				Secretary may guarantee any home equity conversion mortgage that is made to an
				elderly veteran homeowner pursuant to the provisions of this section and
				conforms with all applicable provisions of this title.
						(b)Standards for
				commitmentThe Secretary shall establish standards under which
				the Secretary will commit to guarantee such home equity conversion mortgage
				made to an elderly veteran homeowner before the date on which the mortgage is
				executed, if the Secretary determines that the mortgage—
							(1)is likely to
				improve the financial situation or otherwise meet the special needs of the
				elderly veteran homeowner;
							(2)will include
				appropriate safeguards for the elderly veteran homeowner to offset the special
				risks associated with the mortgage; and
							(3)has such terms as
				the Secretary may establish to ensure that it is accepted in the secondary
				mortgage market.
							(c)Mortgage
				eligibilityA home equity
				conversion mortgage may be guaranteed under this section if it—
							(1)is secured by a
				dwelling, farm residence, one-family residential unit in a condominium housing
				development or project, or manufactured home permanently affixed to a lot, that
				is owned and occupied by the eligible elderly veteran homeowner;
							(2)has been executed by an elderly veteran
				homeowner who—
								(A)has discussed with
				a loan counselor approved by the Secretary—
									(i)options other than
				a home equity conversion mortgage that are available to the homeowner,
				including other housing, social service, health, and financial options;
									(ii)other home equity
				conversion options that are or may become available to the homeowner, such as
				sale-leaseback financing, deferred payment loans, and property tax deferral;
				and
									(iii)the financial
				implications of entering into a home equity conversion mortgage; and
									(iv)any other
				information that the Secretary may require;
									(B)has received a
				disclosure that a home equity conversion mortgage may have tax consequences,
				affect eligibility for assistance under Federal and State programs, and have an
				impact on the heirs and estate of the homeowner;
								(C)has received the
				full disclosure described in subsection (e)(1); and
								(D)meets any
				additional requirements prescribed by the Secretary;
								(3)provides that
				prepayment, in whole or in part, may be made at any time during the period of
				the mortgage, without penalty;
							(4)provides for a
				fixed or variable interest rate or future sharing between the veteran and the
				covered mortgagee of the appreciation in the value of the property, as agreed
				upon by the veteran and the mortgagee;
							(5)provides for the
				satisfaction of the obligation in a manner satisfactory to the
				Secretary;
							(6)provides that the
				eligible elderly veteran homeowner is not liable for any difference between the
				net amount of remaining indebtedness under the mortgage and the amount
				recovered by the covered mortgagee from the net sales proceeds from the
				dwelling that is subject to the mortgage (based upon the amount of the
				accumulated equity selected by the veteran to be subject to the mortgage, as
				agreed upon by the veteran and the mortgagee);
							(7)contains such
				terms and provisions with respect to insurance, repairs, alterations, payment
				of taxes, default reserve, delinquency charges, foreclosure proceedings,
				anticipation of maturity, additional and secondary liens, and other matters as
				the Secretary may prescribe;
							(8)provides for
				future payments to the veteran, based on accumulated equity (minus any
				applicable fees and charges), that are calculated according one of the
				following methods chosen by the homeowner:
								(A)payment based upon
				a line of credit;
								(B)payment on a
				monthly basis over a term specified by the homeowner;
								(C)payment on a
				monthly basis over a term specified by the homeowner and based upon a line of
				credit;
								(D)payment on a
				monthly basis over the tenure of the homeowner;
								(E)payment on a
				monthly basis over the tenure of the homeowner and based upon a line of credit;
				or
								(F)payment on any
				other basis that the Secretary considers appropriate;
								(9)provides that the
				homeowner may convert the method of payment chosen under paragraph (8) to any
				other method under such paragraph during the term of the loan, except that in
				the case of a fixed-rate home equity conversion mortgage, the Secretary may, by
				regulation, limit such convertibility;
							(10)contains such
				restrictions as the Secretary may determine are appropriate to ensure that the
				homeowner does not fund any unnecessary or excessive costs for obtaining the
				mortgage, including any costs of estate planning, financial advice, or other
				related services; and
							(11)satisfies any
				other requirements prescribed by the Secretary.
							(d)Conditions of
				guarantee(1)The Secretary shall
				require the covered mortgagee of a home equity conversion mortgage guaranteed
				under this section to make available to the elderly veteran homeowner—
								(A)at the time of the application for the
				loan in connection with the mortgage, a written list of the names and addresses
				of third-party information sources who are approved by the Secretary as
				responsible and able to provide the information required by subsection
				(e);
								(B)by not later than 10 days before
				closing on the loan, a statement informing the elderly veteran homeowner of
				such homeowner’s limited liability under the mortgage, as well as the
				homeowner’s rights, obligations, and remedies with respect to temporary
				absences from the home, late payments, and payment default by the lender, along
				with any conditions requiring satisfaction of the loan obligation and any other
				information that the Secretary may require;
								(C)by not later than January 31 of each
				year, an annual statement summarizing for the preceding calendar year the total
				principal amount paid to the homeowner under the loan secured by the home
				equity conversion mortgage, the total amount of deferred interest added to the
				principal, and the outstanding loan balance at the end of that year; and
								(D)before closing on the loan, a
				statement of the projected total cost of the mortgage to the veteran homeowner
				based upon the projected total future loan balance (such cost expressed as a
				single average annual interest rate for at least two different appreciation
				rates for the term of the mortgage) for not less than two projected loan terms,
				as determined by the Secretary, which shall include—
									(i)the cost for a short-term home
				equity conversion mortgage; and
									(ii)the cost for a loan term equaling
				the actuarial life expectancy of the veteran.
									(2)The Secretary may not guarantee a
				home equity conversion mortgage under this section unless such mortgage
				provides that the elderly veteran homeowner’s responsibility to satisfy the
				loan obligation is deferred until the homeowners death, the sale of the home,
				or the occurrence of certain other events specified in regulations by the
				Secretary.
							(e)Information
				provided to homeowner(1)The Secretary shall
				provide or arrange, before executing on a home equity conversion mortgage under
				this section, for a third-party to provide to the elderly veteran homeowner
				under the mortgage a full disclosure that clearly states—
								(A)all of the costs charged to the
				homeowner, including the costs of estate planning, financial advice, and other
				services that are related to the mortgage but are not required to obtain the
				mortgage; and
								(B)which of the costs under subparagraph
				(A) are required to obtain the mortgage and which are not required to obtain
				the mortgage; and
								(2)The Secretary may, in lieu of
				carrying out paragraph (1), adopt an alternative approach to educating an
				elderly veteran homeowner, but only if such alternative approach provides to
				the homeowner all of the information specified such paragraphs. For the purpose
				of carrying out the preceding sentence, the Secretary shall consult with
				industry representatives, consumer groups, representatives of counseling
				organizations, and other interested parties to identify alternative approaches
				to providing to the elderly veteran homeowner the information required under
				this subsection that may be feasible and desirable for home equity conversion
				mortgages guaranteed under this section.
							(f)Limitation on
				amount of benefitsIn no case may the benefit from a guarantee of
				a mortgage under this section exceed the maximum guarantee amount under section
				3703 of this title.
						(g)Additional
				authority(1)To further the purposes
				of this section, the Secretary shall take any action necessary—
								(A)to provide any elderly veteran
				homeowner with funds to which the homeowner is entitled under a mortgage
				guaranteed under this section, but that the homeowner has not received because
				of the default of the party responsible for payment;
								(B)to obtain repayment from any source of
				any amount provided to a homeowner under subparagraph (A); and
								(C)to provide a covered mortgagee with
				funds to which the mortgagee is entitled under the terms of a mortgage
				guaranteed under this section.
								(2)Actions under paragraph (1) may
				include—
								(A)disbursing funds to the elderly
				veteran homeowner or covered mortgagee from the Veterans Housing Benefit
				Program Fund;
								(B)accepting an assignment of the
				guaranteed mortgage, notwithstanding that the homeowner is not in default under
				the terms of the mortgage, and calculating the amount and making the payment of
				a claim on such assigned mortgage;
								(C)requiring a subordinate mortgage from
				the homeowner at any time in order to secure repayments of any funds previously
				advanced or to be advanced to the homeowner;
								(D)requiring a subrogation to the
				Secretary of the rights of any parties to the transaction against any
				defaulting parties; and
								(E)imposing premium charges.
								(h)Exemption from
				certain provisions of lawSection 137(b) of the Truth in Lending Act
				(15 U.S.C.
				1647(b)) and any implementing regulations issued by the Board
				of Governors of the Federal Reserve System shall not apply to a mortgage
				guaranteed under this section.
						(i)Authority To
				guarantee mortgages for refinancing(1)The Secretary may, upon
				application by a covered mortgagee, guarantee any mortgage given to refinance
				an existing home equity conversion mortgage guaranteed under this
				section.
							(2)As a condition of guaranteeing a
				mortgage under this subsection, the Secretary shall require that the covered
				mortgagee of a home equity conversion mortgage guaranteed under this subsection
				provide to the elderly veteran homeowner, within an appropriate period of time
				and in a manner, a good faith estimate of—
								(A)the total cost of the refinancing;
				and
								(B)the increase in the homeowner’s
				principal limit as measured by the estimated initial principal limit on the
				mortgage to be guaranteed under this subsection, less the current principal
				limit on the home equity conversion mortgage that is being refinanced and
				guaranteed under this subsection.
								(3)The amount of the loan fee for a
				mortgage refinanced under this subsection shall be determined by the Secretary
				under section 3729 of this title.
							(4)In the case of an elderly veteran
				homeowner who applies for refinancing under this subsection, the Secretary may
				waive the requirement that the homeowner receive information under subsection
				(e), but only if—
								(A)the increase in the principal limit
				exceeds the amount of the total cost of refinancing by an amount to be
				determined by the Secretary; and
								(B)the time between the closing of the
				original home equity conversion mortgage being refinanced through the mortgage
				guaranteed under this subsection and the application for a refinancing mortgage
				guaranteed under this subsection does not exceed five years.
								(j)Origination
				feeThe Secretary may establish a limit on the origination fee
				that may be charged to an elderly veteran homeowner for a mortgage guaranteed
				under this section, except that such limitation shall provide that the
				origination fee may be fully financed with the mortgage and shall include any
				fees paid to correspondent mortgagees approved by the Secretary.
						(k)Fee
				waiver(1)Notwithstanding section
				3729 of this title, in the case of a mortgage guaranteed under this section for
				which the total amount (except as provided under paragraph (2)) of all future
				payments described in subsection (l)(4)(B) are to be used only to fund the cost
				of a qualified long-term care insurance contract that covers the elderly
				veteran homeowner or a member of the homeowner’s household residing in the
				property subject to the mortgage, the Secretary may not charge or collect the
				loan fee otherwise required under subparagraph (a) of such section.
							(2)A mortgage described in paragraph (1)
				may provide for financing of any amount used to satisfy outstanding mortgage
				obligations (in accordance with such limitations as the Secretary shall
				prescribe) and any amount used for initial service charges, appraisal,
				inspection, and other fees (as approved by the Secretary) in connection with
				such mortgage, and the amount of future payments shall be reduced
				accordingly.
							(3)For purposes of this subsection, the
				term qualified long-term care insurance contract has the meaning
				given such term in section 7702B of the Internal
				Revenue Code of 1986 (26 U.S.C. 7702B), except that such
				contract shall also meet the requirements of—
								(A)sections 9 (relating to disclosure),
				24 (relating to suitability), and 26 (relating to contingent nonforfeiture) of
				the long-term care insurance model regulation promulgated by the National
				Association of Insurance Commissioners (as adopted as of September 2000);
				and
								(B)section 8 (relating to contingent
				nonforfeiture) of the long-term care insurance model Act promulgated by the
				National Association of Insurance Commissioners (as adopted as of September
				2000).
								(l)DefinitionsFor
				the purposes this section:
							(1)The term
				elderly veteran homeowner means any homeowner who is, or whose
				spouse is, a veteran who is eligible for housing loan benefits under this title
				and who is at least 62 years of age or such higher age as the Secretary may
				prescribe.
							(2)The term
				mortgage means a first mortgage or first lien—
								(A)on real estate, in
				fee simple;
								(B)on all stock
				allocated to a dwelling in a residential cooperative housing corporation;
				or
								(C)on a leasehold
				that is—
									(i)under a lease for
				not less than 99 years that is renewable; or
									(ii)under a lease
				having a period of not less than 10 years to run beyond the maturity date of
				the mortgage.
									(3)The term
				first mortgage means a first lien that is given to secure an
				advance on, or the unpaid purchase price of, real estate or all stock allocated
				to a dwelling unit in a residential cooperative housing corporation, under the
				laws of the State in which the real estate or dwelling unit is located,
				together with any credit instruments secured for such purpose.
							(4)The term
				home equity conversion mortgage means a housing loan, as defined
				in section 3701 of this chapter that—
								(A)is secured by a
				first mortgage;
								(B)provides for
				future payments to the homeowner based on accumulated equity; and
								(C)is made by—
									(i)a
				Federal land bank, National bank, State bank, private bank, building and loan
				association, insurance company, credit union, or mortgage and loan company,
				that is subject to examination and supervision by an agency of the United
				States or of any State; or
									(ii)a State; or
									(iii)a lender or
				mortgage broker approved by the Secretary pursuant to standards established by
				the
				Secretary.
									.
			(b)Conforming
			 amendmentSection 3701(a) of such title is amended by striking
			 sections 3710(a) and 3712(a)(1) and inserting sections
			 3710(a), 3712(a)(1), and 3715.
			(c)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the items relating to subchapter II the following
			 new item:
				
					
						3715. Guarantee of home equity conversion
				mortgages for elderly veteran
				homeowners.
					
					.
			
